COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-234-CV
 
 
IN RE TRACEY W. MURPHY                                                     RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator's petition for writ of mandamus and is of the
opinion that relief should be denied. 
Accordingly, relator's petition for writ of mandamus is denied.
 
PER CURIAM
 
 
PANEL A: 
LIVINGSTON, DAUPHINOT, and WALKER, JJ.
 
DELIVERED: July 5, 2007




    [1]See
Tex. R. App. P. 47.4.